Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey et al., U.S. Patent Publication Number 2014/0201681 A1 in view of Kasamatsu, Daisuke, U.S. Patent Publication Number 2015/0348499 A1.

Claim 1:
Mahaffey discloses an apparatus configured to display a plurality of buttons on an operation screen, the apparatus comprising: 
at least one memory storing instructions (see Paragraph 0034 – Mahaffey discloses this limitation in that the device includes a memory.); and
at least one processor, wherein the instructions, when executed by the at least one processor (see Paragraph 0037 – Mahaffey discloses this limitation in that the device includes an instruction execution processor.), cause the image forming apparatus to: 
store numbers of usage times of the plurality of buttons in association with each state of the image forming apparatus (see Paragraphs 0031-0032 – Mahaffey discloses this limitation in that usage by any number of networked users may be monitored to compile a database of usage data. The usage data may include usage frequency of applications, as well as contextual information such as location,  times of use, and device information.); 
detect a state of the apparatus (see Paragraph 0051 – Mahaffey discloses this limitation in that a change in time or place may be recognized by the device.); and 
display the plurality of buttons on the operation screen based on the stored numbers of usage times of the plurality of buttons that correspond to the detected state (see Paragraph 0031 – Mahaffey discloses this limitation in that the usage and contextual information is used to determine how best to display the icons for each application. Also see Paragraph 0038 – Mahaffey further discloses this limitation in that the availability of application icons on the device is based on usage patterns, the user, and context such as time, place, or environment.).  
Mahaffey fails to expressly disclose:
an image forming apparatus;
store numbers of usage times of the plurality of buttons;
detect a state of the image forming apparatus; and 
display the plurality of buttons on the operation screen that correspond to the detected state.
Kasamatsu teaches:
an image forming apparatus (see Paragraphs 0027 and 0035 – Kasamatsu teaches this limitation in that the apparatus is a multi-function peripheral having functions including fax, copy, scan, and print.);
store numbers of usage times of the plurality of buttons (see Paragraph 0010 – Kasamatsu teaches this limitation in that usage frequency about the frequency in use of individual functions may be stored.) of the image forming apparatus (see Paragraph 0035 – Kasamatsu teaches this limitation in that the major functions include fax, copy, scanning, and print functions.); 
detect a state of the image forming apparatus (see Paragraph 0033 – Kasamatsu teaches this limitation in that the apparatus monitors input to detect when to release from a standby state.); and 
display the plurality of buttons on the operation screen that correspond to the detected state (see Paragraphs 0080-0081 – Kasamatsu teaches this limitation in that the custom standby screen may be presented to the user (in standby mode), and when the menu button is tapped, the menu screen under custom settings may be displayed (out of standby mode).).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the apparatus, disclosed in Mahaffey, to include:
an image forming apparatus;
detect a state of the image forming apparatus; and 
display the plurality of buttons on the operation screen that correspond to the detected state
for the purpose of provide a more user-friendly standby menu, particularly for users who use only a portion of the functions of the device (see Paragraphs 0007-0008). Further, both Mahaffey and Kasamatsu are concerned with arranging icons in an optimized fashion for a user based on usage history and context.


Claim 2:
The combination of Mahaffey and Kasamatsu teaches the image forming apparatus according to claim 1, wherein, at a time of the display, the plurality of buttons is displayed in a display order that is based on the numbers of usage times of the plurality of buttons  (see Paragraphs 0074-0075 – Mahaffey discloses this limitation in that the higher priority app icon gets the most desired spot on the display screen (in this case, top left and directly below top left). The priority is based on frequency of use or likelihood of use (frequency and context).).  

Claim 3:
The combination of Mahaffey and Kasamatsu teaches the image forming apparatus according to claim 1, wherein, at a time of the display, the plurality of buttons is displayed in a display mode that is based on the numbers of usage times of the plurality of buttons (see Paragraphs 0056-0057 – Mahaffey discloses this limitation in that in an initial migrated mode, the user has an app usage history from a different device that is used as the starting point to determine app visibility and accessibility. In an initial ‘record then switch on’ mode, the system initially records the usage and after a period of time uses the usage data to affect the visibility or lack of visibility of different applications during specific context regions).  

Claim 4:
The combination of Mahaffey and Kasamatsu teaches the image forming apparatus according to claim 1, wherein, at a time of the storing, priority information that is based on the number of usage times of each button is stored for each state of the image forming apparatus (see Paragraph 0041 – Mahaffey discloses this limitation in that the system records the times, locations, and frequency of app .  

Claim 6:
The combination of Mahaffey and Kasamatsu teaches the image forming apparatus according to claim 4, wherein, each time a button is used, the stored priority information corresponding to the button is changed (see Paragraph 0041 – Mahaffey discloses this limitation in that every time a user uses an app, the system records when and where, and the statistics are kept accordingly.).  

Claim 7:
The combination of Mahaffey and Kasamatsu teaches the image forming apparatus according to claim 6, 
wherein the priority information is a value  (see Paragraph 0041 – Mahaffey discloses this limitation in that every time a user uses an app, the system records when and where, and the statistics are kept accordingly., 
wherein, each time the button is used, a predetermined value is added to the priority information corresponding to the button (see Paragraph 0041 – Mahaffey discloses this limitation in that when a user accesses an app, the value of the number of times the app has been accessed is increased by one.), and 
wherein, at a time of the display, the plurality of buttons is displayed in such a manner that a button having the higher value becomes high in a display order in the detected state (see Paragraphs 0074-0075 – Mahaffey discloses this limitation in that the higher priority app icon gets the most desired spot on the display screen (in this case, top left and directly below top left). The priority is based on frequency of use or likelihood of use (frequency and context).).  

Claim 8:
The combination of Mahaffey and Kasamatsu teaches the image forming apparatus according to claim 7, wherein the value declines each time the button is executed  (see Paragraph 0070 – Mahaffey discloses this limitation in that when a function is executed based on a discrete trigger (an incoming communication, for example), the effect on the context region diminish over time.).  

Claim 9:
The combination of Mahaffey and Kasamatsu teaches the image forming apparatus according to claim 4, wherein, at a time of the display, the plurality of buttons is displayed in such a manner that a button having the higher priority becomes higher in a display order (see Paragraphs 0074-0075 – Mahaffey discloses this limitation in that the higher priority app icon gets the most desired spot on the display screen (in this case, top left and directly below top left). The priority is based on frequency of use or likelihood of use (frequency and context).).  

Claim 10:
The combination of Mahaffey and Kasamatsu teaches the image forming apparatus according to claim 1, wherein, at a time of the display, a plurality of buttons for executing a function of the image forming apparatus is displayed on a menu screen (see Paragraphs 0030-0031 – Mahaffey discloses this limitation in that the usage and contextual information is used to determine how best to display the icons for each application, the applications executed to perform tasks associated with the operation and function of the device.).  



Claim 11:
The combination of Mahaffey and Kasamatsu teaches the image forming apparatus according to claim 1, wherein, at a time of the storing, the numbers of usage times are stored for each user of the image forming apparatus (see Paragraphs 0031-0032 – Mahaffey discloses this limitation in that usage by any number of networked users may be monitored to compile a database of usage data.).  

Claim 12:
As indicated in the above rejection, the combination of Mahaffey and Kasamatsu teaches every limitation of claim 1.
Mahaffey fails to expressly disclose:
wherein the detected state of the image forming apparatus includes at least a state in which a document is placed on a scanner of the image forming apparatus.
Kasamatsu teaches:
wherein the detected state of the image forming apparatus includes at least a state in which a document is placed on a scanner of the image forming apparatus (see Paragraph 0035 – Kasamatsu teaches this limitation in that the major functions include fax, copy, scanning, and print functions. Also see Figure 6 – Kasamatsu further illustrates that the user may scan from the custom standby screen.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the apparatus, disclosed in Mahaffey, to include:
wherein the detected state of the image forming apparatus includes at least a state in which a document is placed on a scanner of the image forming apparatus
for the purpose of provide a more user-friendly standby menu, particularly for users who use only a portion of the functions of the device (see Paragraphs 0007-0008). Further, both Mahaffey and 

Claim 13:
As indicated in the above rejection, the combination of Mahaffey and Kasamatsu teaches every limitation of claim 1.
Mahaffey fails to expressly disclose:
wherein the detected state of the image forming apparatus includes at least a state in which the image forming apparatus holds a job transmitted from an external device.
Kasamatsu teaches:
wherein the detected state of the image forming apparatus includes at least a state in which the image forming apparatus holds a job transmitted from an external device (see Paragraph 0035 – Kasamatsu teaches this limitation in that the major functions include fax, copy, scanning, and print functions. Also see Figure 2 – Kasamatsu further illustrates that the user may handle faxes from the custom or default standby screen.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the apparatus, disclosed in Mahaffey, to include:
wherein the detected state of the image forming apparatus includes at least a state in which the image forming apparatus holds a job transmitted from an external device
for the purpose of provide a more user-friendly standby menu, particularly for users who use only a portion of the functions of the device (see Paragraphs 0007-0008). Further, both Mahaffey and Kasamatsu are concerned with arranging icons in an optimized fashion for a user based on usage history and context.

Claim 14:
The combination of Mahaffey and Kasamatsu teaches the image forming apparatus according to claim 1, wherein, if a predetermined state is detected by the detection, at a time of the display, the plurality of buttons is displayed in such a manner that a predetermined button becomes high in a display order irrespective of the stored numbers of usage times of the plurality of buttons (see Paragraphs 0074-0075 – Mahaffey discloses this limitation in that the priority of an app is based on frequency of use or likelihood of use. Also see Paragraph 0050 – Mahaffey further discloses that the likeliness of usage of an application may change depending on context. For example, an app may be infrequently used in general, however it may be routinely used in a specific context. In this case, the overall usage of an app may be low, but the likelihood during a context is high. The system is configured to modify the display icons based on context as well as general usage patterns.).  

Claim 15:
As indicated in the above rejection, the combination of Mahaffey and Kasamatsu teaches every limitation of claim 14.
Mahaffey fails to expressly disclose:
wherein the predetermined button is a button for executing a job transmitted from an external device.
Kasamatsu teaches:
wherein the predetermined button is a button for executing a job transmitted from an external device (see Figure 2 – Kasamatsu further illustrates that the user may handle faxes using the fax button from the custom or default standby screen.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the apparatus, disclosed in Mahaffey, to include:
wherein the predetermined button is a button for executing a job transmitted from an external device
for the purpose of provide a more user-friendly standby menu, particularly for users who use only a portion of the functions of the device (see Paragraphs 0007-0008). Further, both Mahaffey and Kasamatsu are concerned with arranging icons in an optimized fashion for a user based on usage history and context.

Claim 16:
The combination of Mahaffey and Kasamatsu teaches the image forming apparatus according to claim 1, wherein, at a time of the display, the plurality of buttons is displayed in such a manner that a display order of a newly-registered button becomes high in a display order irrespective of the stored numbers of usage times of the plurality of buttons (see Paragraph 0059 – Mahaffey discloses this limitation in that the system may substitute existing applications for new applications (which would have no interaction history).).  

Claim 17:
The combination of Mahaffey and Kasamatsu teaches the image forming apparatus according to claim 1, wherein, at a time of the display, in a case where a display order of buttons is changed within a same page, the display order of the buttons is not changed (see Paragraph 0054 – Mahaffey discloses this limitation in that once a user has put an app into a folder, this is the location the app will appear, rather than in a priority order on the homescreen.).  



Claim 18:
Claim 18 is the method claim corresponding to the apparatus of claim 1. The apparatus taught in the combination of Mahaffey and Kasamatsu performs a method. Therefore, claim 18 is rejected under the combination of Mahaffey and Kasamatsu for the same reasons as presented in the rejection of claim 1 above.

Claim 19:
Claim 19 is the medium claim corresponding to the apparatus of claim 1. Mahaffey further discloses a non-transitory computer-readable storage medium storing a program to cause a computer to perform a method for an image forming apparatus (see Paragraph 0023). Therefore, claim 19 is rejected under the combination of Mahaffey and Kasamatsu for the same reasons as presented in the rejection of claim 1 above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mahaffey and Kasamatsu in view of Chun et al., U.S. Patent Publication Number 2008/0052639 A1.

Claim 5:
As indicated in the above rejection, the combination of Mahaffey and Kasamatsu teaches every limitation of claim 4.
The combination of Mahaffey and Kasamatsu fails to expressly teach:
wherein the priority information of the button is determined by adding weight to a latest number of button usage times irrespective of a past number of button usage times.
Chun teaches:
wherein the priority information of the button is determined by adding weight to a latest number of button usage times irrespective of a past number of button usage times (see Paragraphs 0106-0107 -- Chun teaches this limitation in that the user may indicate that more recent dates should hold more weight. In this case, the user’s patterns in menu selection in more recent dates would be given more weight.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the apparatus, taught in the combination of Mahaffey and Kasamatsu, to include:
wherein the priority information of the button is determined by adding weight to a latest number of button usage times irrespective of a past number of button usage times
for the purpose of best reflecting the latest disposition that the user selects menus (see Paragraph 0104). Further, both Mahaffey and Chun are concerned with arranging interface elements in an optimized fashion for a user based on usage history and context.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nauerz et al., U.S. Patent Publication Number 2012/0079400 A1, teaches a method for creating a personalized content layout by monitoring and storing usage data over time (see Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470. The examiner can normally be reached M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571)272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ashley M Fortino/               Examiner, Art Unit 2143                                                                                                                                                                                                                                                                                                                                                                                                  /JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143